UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6333


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

AMOS JUNIOR SCOTT,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:03-cv-00251-LHT)


Submitted:    September 29, 2009            Decided:   October 5, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Amos Junior Scott, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Amos Junior Scott seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive

28 U.S.C.A. § 2255 (West Supp. 2009) motion, and dismissing it

on that basis.              The order is not appealable unless a circuit

justice    or    judge       issues    a    certificate         of    appealability.        28

U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).            A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2006).                         A prisoner satisfies

this   standard        by    demonstrating            that   reasonable      jurists    would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th    Cir.       2001).        We     have   independently        reviewed     the

record    and    conclude       that       Scott       has     not    made   the    requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.

              Additionally, we construe Scott’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C.A. § 2255.                         United States v. Winestock,

340    F.3d     200,    208    (4th        Cir.       2003).         In   order    to   obtain

                                                  2
authorization to file a successive § 2255 motion, a prisoner

must     assert       claims     based    on    either:        (1) newly      discovered

evidence,       not    previously     discoverable       by    due     diligence,   that

would     be    sufficient       to   establish     by     clear       and    convincing

evidence       that,    but    for    constitutional          error,    no    reasonable

factfinder would have found the movant guilty of the offense; or

(2) a new rule of constitutional law, previously unavailable,

made retroactive by the Supreme Court to cases on collateral

review.        28 U.S.C.A. § 2255(h).           Scott’s claims do not satisfy

either of these criteria.                Therefore, we deny authorization to

file a successive § 2255 motion.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented       in    the    materials

before    the     court   and     argument      would    not    aid    the    decisional

process.

                                                                               DISMISSED




                                            3